Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on October 25, 2022 has been entered.
New claims 15-17 are acknowledged.  
Claims 1-17 are pending in the present application.
Claims 1-17 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's Amendment and Response filed October 25, 2022 have been considered.  Rejections and/or objections not reiterated from the previous Office Action mailed September 30, 2022 are hereby withdrawn.  Any arguments addressing said rejections and/or objections are moot.  The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Claim Rejections - 35 USC § 103
In the previous Office Action mailed September 30, 2022, claims 1-14 were rejected under 35 U.S.C. 103 as being obvious over Soutschek et al. in view of WO 2013/089283.  This rejection is withdrawn in view of Applicant’s Remarks filed October 25, 2022.  The Examiner agrees that the apoB transgenic mouse model used in the studies of Soutschek et al. does not develop atherosclerosis.

After careful reconsideration of the claims, a new grounds of rejection is made of record as detailed below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/113015 A2 (hereinafter, “Iversen”).  
The claims are drawn to a method for modulating expression of a target transcriptional product in an ischemic site of a subject, comprising administering a composition to the subject, wherein the composition comprises a nucleic acid complex formed by annealing together a first nucleic acid strand comprising an antisense oligonucleotide region with respect to the target transcriptional product, and a lipid-conjugated second nucleic acid strand comprising a complementary region that is complementary to at least part of the first nucleic acid strand; and wherein the target transcriptional product is an mRNA or an mRNA precursor.
Iversen is relevant and relied upon in its entirety.  Iversen particularly teach methods of administering to a subject, an antisense oligonucleotide and other agents that target and modulate (e.g. inhibit) nuclear hormone receptors (NHRs) mRNA.  See Abstract.  
Iversen disclose at page 18 that the antisense oligonucleotides of their invention are heteroduplex compositions, wherein:
A "heteroduplex" refers to a duplex between an antisense oligonucleotide and the complementary portion of a target RNA. A "nuclease-resistant heteroduplex" refers to a heteroduplex formed by the binding of an antisense oligomer to its complementary target, such that the heteroduplex is substantially resistant to in vivo degradation by intracellular and extracellular nucleases, such as RNaseH, which are capable of cutting double-stranded RNA/RNA or RNA/DNA complexes.

Iversen teach that the antisense oligonucleotides of their invention are gapmers.  See page 53.
Iversen disclose the antisense oligonucleotides of their invention are conjugated to lipids such as cholesterol or tocopherol.  See pages 57 and 89, respectively.
Iversen teach that the methods of their invention are administered to a subject to treat inflammatory diseases and systemic inflammatory response syndrome (SIRS), wherein the inflammatory disease or SIRS is associated with trauma, including trauma to the skull; ischemia; atherosclerosis; thrombosis; or myocardial infarction, for example.  See pages 66, 72 and 77, for example.  Iversen teach that the methods of their invention are also administered to a subject to treat brain cancer/tumor.  See page 76.
At pages 64 and 65, Iversen teach that the methods of their invention are administered to the brain and spinal cord of the central nervous system and skeletal muscle.
At pages 85, 94 and 102, Iversen teach that the antisense oligonucleotides of their invention are administered intravenously.
Before the effective filing date of the claimed invention, it would have been obvious to devise the methods as claimed as taught and suggested by the prior art of Iversen. 
A person of ordinary skill in the art would have been motivated to devise the methods as claimed since Iversen taught lipid-conjugated heteroduplex antisense oligonucleotides for the treatment of ischemic diseases.    
A person of ordinary skill in the art would have expected reasonable success of devising the methods as claimed with routine optimization and experimentation, given the explicit teachings of Iversen.  
Therefore, the subject matter of claims 1-17 are obvious over Iversen, absent some evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-13 and 16 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,433,089 B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
The examined claims are either anticipated by, or would have been obvious over, the reference claim(s).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method claims of U.S. Patent No. 11,433,089 embrace and encompass the method claims of the present invention.  Furthermore, the limitations of the instant claims are provided in the supporting disclosure of the issued Patent as certain preferred embodiments and are therefore obvious over the referenced Patent. 
The claims of the present application are drawn to a method for modulating expression of a target transcriptional product in an ischemic site of a subject, comprising administering a composition to the subject, wherein the composition comprises a nucleic acid complex formed by annealing together a first nucleic acid strand comprising an antisense oligonucleotide region with respect to the target transcriptional product, and a lipid-conjugated second nucleic acid strand comprising a complementary region that is complementary to at least part of the first nucleic acid strand; and wherein the target transcriptional product is an mRNA or an mRNA precursor.  
The present Specification discloses:
“At ischemic stroke sites in an Alexa-Toc-HDO administration group, an Alexa signal was found morphologically in arteries, arterioles, capillaries, a pia mater, and neuronal cells and some glial cells belonging to the central nervous system” 

“The results showed that lipid-ligand-conjugated heteroduplex oligonucleotides are delivered to an ischemic stroke site far more efficiently than single-stranded antisense oligonucleotides, and are delivered to a variety of cell types, including arteries, arterioles, capillaries, a pia mater, and neuronal cells and some glia cells belonging to the central nervous system, in the ischemic stroke site.”

The claims of U.S. Patent No. 11,433,089 are drawn to a method for treating a central nervous system disease of a subject by reducing the expression level of a target transcription product in the central nervous system of the subject, comprising intravenously or subcutaneously administering to the subject a double-stranded nucleic acid agent consisting of a first nucleic acid strand and a second nucleic acid strand, wherein the first nucleic acid strand comprises a base sequence capable of hybridizing with at least part of the target transcription product and has an antisense effect on the target transcription product; wherein the second nucleic acid strand comprises a base sequence complementary to the first nucleic acid strand and is conjugated to a tocopherol, cholesterol, or an analog thereof; wherein the first nucleic acid strand is annealed to the second nucleic acid strand; wherein the first nucleic acid strand is a gapmer or a mixmer, and wherein the subject has a central nervous system disease.
The claims of U.S. Patent No. 11,433,089 overlaps in scope and fully embraces that which is claimed in the instant invention. 
A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,433,089 is required.

Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635